Interim Decision #2263

MATTER OF HARUTUNIAN

In Section 245 Proceedings
A-19230396

Decided by Regional Commissioner February a, 1974
L & N. Dec. 323 (1948), for determining
deportability as a person who has become a public charge (a determination
predicated on events which have already taken place), is inapplicable to a
determination of excludability under section 212(aX15) of the Immigration
and Nationality Act, as a person likely to become a public charge (a determination predicated on an opinion as to the likelihood of future events).
(2) A determination as to the likelihood of a person becoming a public charge
within the meaning of section 212(a)(15) of the Act should take into consideration factors such as an alien's age, incapability of earning a livelihood, a lack
of sufficient funds for self-support, and a lack of persons in this country willing
and able to assure that the alien will not need public support.
(3) Applicant, who is 70 years old, who lacks means of supporting herself, who
has no one responsible for her support, and who expects to be dependent for
support on old-age assistance is ineligible for a visa under section 212(aX15) of
the Act, as likely to become a public charge, even though the state from which
she will receive old-age assistance does not permit reimbursement. Therefore,
she is ineligible for adjustment of status under section 245 of the Act, as
amended.
(1) The test set forth in Matter of B—, 3

ON BEHALF OF APPLICANT: Emanuel Braude, Esquire
215 W. 5th Street, Suite 910
Los Angeles, California 90013

The District Director found the applicant ineligible for adjustment of status and certified this matter to the Regional Commissioner for review pursuant to 8 CFR 103A.
The applicant, a female native of Turkey, is now stateless. She
resided in Roumania from 1931 to 1970. For the reason conditional

entry visa numbers were not available, she was paroled into the
United States in September 1970.
The applicant submitted the instant application on October 5,
19'72 seeking status as a permanent resident under the provisions
of section 245 of the Immigration and Nationality Act, as
amended, as a nonpreference immigrant. During the interview
conducted on May 24, 1W3 in conjunction with her application, it

583

Interim Decision #2263
was determined that she had been granted "old age assistance" by
the California State Department of Social Welfare upon her
arrival in the United States and that her monthly grant was
increased from $204.00 in November 1972 to $209.00 in December
1972.
The District Director stated in part that the applicant has been
on welfare since her arrival in the United States in September
1970 and denied the application on June 1, 1973 reasoning that she
was excludable under section 212(a) of the Act which provides in
pertinent part as follows: "Except as otherwise provided in this
Act, the following classes of aliens shall be ineligible to receive
visas and shall be excludable from admission into the United
States: ... (15) Aliens who, in the opinion of the consular officer at
the time of application for a visa, or in the opinion of the Attorney
General at the time of application for admission, are likely at any
time to become public charges...."
Counsel submitted a brief in response to the Notice of Certification (Form I-290C) for the Regional Commissioner's consideration
wherein he stated that the "welfare" the applicant receives was,
and is "old age assistance, a form of categorical aid." Counsel
added as follows:
There is no provision in the laws of the State of California requiring
repayment of old age assistance benefits of the type received by Haigouhi A.
narntunian (California Welfare and Institutions Code Sec. 12000, et seq., and
County of Alameda v. Janssen, (1940), 16 Cal. 2d 276, 283, 106 P2d 11), nor is
there any provision in the laws of the State of California which provides for a
charge to be made against the recipient of such aid as was received by
Haigouhi A. Harutunian, except where the recipient subsequently acquires
property (California Welfare and Institutions Code Sec. 17403). (Amended
Finding of Fact No. 8, Emanuel Braude v. United States of America, Civil No.
68-1973-EC).
The term 'public charge,' as used in the exclusion provisions of the Immigration and Naturalization Act (8 U.S.C. 1182(a)(15)), ... is to be defined in the
same way as the phrase 'public charge' is used in the deportation sections of
the Immigration and Naturalization Act. (8 U.S.C. 1251(a)(8)). (Amended
Conclusion of Law No_ 1, Emanuel Braude v. United States of America, supra).

Therefore, the definition of 'public charge' used in the Immigration decision
Matter of B—, 3 L & N. Dec. 323, (B IA, 1948), controls this case. (This decision
was approved by the then Attorney General of the United States, 3I. & N.
Dec. 227.)
Counsel's contention that "There is no provision in the laws of the State of
California for repayment of old age assistance of the type received ..." by the
applicant, is not free from dispute. While that statement appears to be true
with regard to the individual who is the recipient of such assistance, in a
decision dated December 12, 1973 by the Supreme Court of California (Steoap
v. Superior Court of Sacramento County), the Court held that the state law
requires the adult children of a recipient of public assistance under California's Old Ave Security Law to reimburse the county to the extent of their

584

Interim Decision #2263
ability. However, for the reasons indicated below, this issue is not pertinent to
the decision in the instant case.
The term "public charge" appears in sections 212(a)(15) and 213 of the
Immigration and Nationality Act, as amended. That term also appeared in
section 19(a) of the Act of February 5, 1917 which provided grounds for
deportation.
The counsel for the applicant cites as persuasive the leading administrative
decision stating the essential elements of proof of deportability for becoming
a public charge within 5 years after entry, Matter of B—, 8 I. & N. Dec. 823
(Acting Attorney General, 1948). He also cites an unreported lower court
decision interpreting a public charge bond, Emanuel Braude v. United States,
C.D. Cal., Civ. No. 68-1973-EC, May 15, 1970. His determination rests on the
proposition that the term "public charge" should be defined the same way
wherever it appears in the Immigration and Nationality Act, namely in
Sections 212(aX15), 213, 241(a)(8); (8 U.S.C. 1182, 1183, 12511
Matter of 13—, supra, states that where the alien received public support he
is deportable only if
1. The state by law imposes a charge for the services rendered, thereby
creating a debt, to be paid by the alien or other designated persons,
2. the authorities have made a demand for reimbursement,
3. there was a failure to repay.

Braude expressed doubt concerning the soundness of Matter of
B—. However, in the light of that administrative interpretation
the court held that a bond provision guaranteeing that an alien

immigrant would not become a public charge was not breached
when the alien received old age assistance in California, since
there was no obligation under California law to repay.

Applying the deportability standard contained in Matter of B—
to the case under consideration, the Counsel for the applicant
finds, as the court did in Braude, that under California law there is
no provision for a charge to be made against the recipient of old
age assistance, and he concludes that an alien dependent for
support on old age assistance is not thereby rendered ineligible for
a visa.
Matter of B— defines deportability for having become a public
charge after entry. But its appraisal of the deportation statute is
not necessarily controlling in relation to the provisions for exclu-

sion. While the exclusion and deportation statutes both refer to

aliens who become a public charge, it does not follow necessarily
that Congress intended that the same criteria be applied in both
situations. The exclusion statute deals with aliens seeking to enter
and who must satisfy detailed qualitative requirements. The
deportation statute dislodges an established residence.
The purpose of all rules for the interpretation of statutes is to
give effect to the legislative intent. There is no invariable rule for
the discovery of that intention. United States v. American Tru,c1cing Associations, Inc., 310 U.S. 534, 542 (1940); 82 C.J.S., Statutes,
585

Interim Decision #2263
Sec. 311. While it may normally be assumed that identical words
used in different parts of the same statute are intended to have an
identical meaning, this assumption readily yields when the legislative intent requires variant meanings in different contexts.
It is not unusual for the same word to be used with different meanings in the
same act, and there is no rule of statutory construction which precludes the
courts from giving to the word the meaning which the legislature intended it

should have in each instance. Atlantic Cleaners & Dyers, Inc. v. United States,
. 286 U.S. 427,433 (1932).
Words generally have different shades of meaning, and are to be construed if
reasonably possible to effectuate the intent of - the lawmakers; and this
meaning in particular instances is to be arrived at not only by a consideration
of the words themselves but by considering, as well, the context, the purposes
of the law, and the circumstances under which the words were employed,
Vermilga43rown Co. v. Connell, 335 U.S. 377,386 (1948).

The exclusion and deportation statutes embodying the term
"public charge" have been on the statute books for over 80 years
in essentially the same form. Act of March 3, 1891, secs. 2, 11; 26
Stat. 1084, 1086; cf. Act of August 3, 1882; 22 Stat. 214. The
accepting of a bond promising, in consideration of an alien's
admission, that he will not become a public charge apparently had
its origin in administrative practice earlier than 1903—Act of
March 3, 1903, Sec. 26; 32 Stat. 1220. The present language of
Section 213 has been in the law without essential variation since
1907. Act of February 20, 1907, Sec. 20; 34 Stet. 907.
Regarding deportability, there are no significant comments in
the legislative history. Matter of B
went unmentioned in the
1950 and 1952 congressional reports accompanying the Act. An
effort to enlarge the class of deportable aliens confined in public
institutions by adding a new class to the Act, Section 241(aX3), 8
U.S.C. 1151(aX3), appears to have been ineffective as the result of
last minute floor amendments to the legislation. Matter of Kenyaski, 10 I. & N. Dec. 159 (BIA 1963).
The stages in decisional interpretations of the deportation statute, culminating in Matter of B supra, are instructive;
—

1. The words "public charge" had their ordinary meaning, that is to say, a
money charge upon or an expense to the public for support and care, the alien
being destitute. Ex parte Kichmiriantz, 283 F. 697, N.D. Cal. 1922; In re
Nunez, 18 F. Supp. 1007, S.D. Ca1.1937, reversed on other grounds, 93 F.2d 41.
2. The alien had not yet become a public charge, even though he personally
was destitute and his care and support were being paid for by public funds, if
there existed close relatives, ready, willing and able to pay the bill, but the
appropriate government agency had failed to submit any bill. Ex parte
.achmiriants, supra; Brugnoli v. Tod, 300 F. 913, S.D.N.Y. 1923, affirmed 300
F. 918; Donatello v. Commissioner, 4 F.2d 808, E.D.N.Y. 1925; Nocchi v.
Johnson, 6 F2d 1. (CA. 1. 1925); Ex parts Orzechowska, 23 F. Supp. 428, D.
Ore. 1938.

586

Interim Decision #2263
3. The alien had not become a public charge where the alien's mother had
offered to make reimbursement, but under state law payment could not be
accepted for maintenance and treatment of the institutionalized alien. Matter
of V—, 2 I. & N. Dec. 78 (B IA 1944).
4. The alien had not become a public charge where the circumstances were
like those described in 3, above, except that no one had offered reimbursement. Matter of B—, supra, 3 I. & N. Dec. 323 (Acting Attorney General 1948).

In these four steps we observe a complete reversal of emphasis
on the importance of the factor of ability to make reimbursement:
1. No one could pay—deportable.
2. No one had paid, but a relative could —not deportable.
3. No one had paid; a relative, though not obliged to, was willing—not
deportable.
4. No one could pay and no one was obliged to—not deportable.

Even though the burden in cases 3 and 4 above falls on the
taxpayers, there are cogent reasons for inferring a legislative
intent (bearing in mind a resident alien's stake in this country) to
construe the deportability provision favorably toward the alien. Cf.
Yamataya v. Fisher, 189 U.S. 86 (1903); Fong Haw Tan v. Phelan,
333 U.S. 6 (1948); Wong Yang Sung v. McGrath, 339 U.S. 33 (1950);
.Cwong Hai Chew v. Golding, 344 U.S. 590 (1953); Rowoldt v.
Perfetto, 355 U.S. 115 (1957); Rosenberg v. Fleuti, 374 U.S. 449
(1963); INS v. Errico, 385 U.S. 214 (1966); Woodby v. INS, 385 U.S.
276 (1966). These and other cases have permeated the deportation
statutes, both substantive and procedural, with a rule of strict
construction. Cf. Gordon & Rosenfield, Immigration Law and
Procedure, Sec. 4.1c.
The legislative history of the exclusion statute, Section
212(aX15), is somewhat more revealing of congressional intent.
Mention has been made of the early adoption of the term "public
charge". In 1915 the Supreme Court ruled in Gegiow v. Uhl, 239
U.S. 3, that immigrants destined to a particular city were not

excludable as persons likely to become a public charge on the basis
of lack of job opportunities there. The court ruled that the

exclusion ground rests on "permanent personal objections" irrespective of economic conditions. In order to nullify this restrictive
interpretation of the statute Congress amended the exclusion
section when it reenacted it in the Immigration Act of February 5,
1917 by relocating the phrase in question, moving it away from
"paupers", etc. S.Rep. 352, 64th Cong., 2d Sess., April 17, 1916.
Several courts promptly questioned the efficacy of the amendment
and affirmed the interpretation that a "person likely to become a
public charge" is one who for some cause is about to be supported
at public expense "by reason of poverty, insanity and poverty,
587

Interim Decision #2263
disease and poverty, idiocy and poverty ...". Ex parte Mitchell, 256
F. 299, N.D.N.Y. 1919; Ex parte Sakaguchi, 277 F. 913, CA. 9, 1922.
The 1950 Omnibus Report of the Senate Judiciary Committee,
preceding adoption of the Immigration and Nationality Act, had
an extensive discussion of persons excludable as likely to become a
public charge. S.Rep. 1515, 81st Cong., 2d Sess., April 20, 1950, pp.
346-350. Noting that courts had given varied definitions to the
phrase, the subcommittee recapitulated the holdings. A relevant
portion, with citations deleted, reads:
The financial status of an alien, although not the only criterion, has been
considered along with other elements.
Thus, an alien who owned a business in this country was held not to be
deportable under the "public charge" provision, even though he was unable to
read English or any other language. An illiterate widow of 70 with only $100
in hand and $1,000 in postal savings in Italy, and with no one obligated to
support her, was excluded as likely to become a public charge.
An alien's physical condition as it related to his ability and capacity for
employment was considered, and the fact that an alien's passage to this
country had been paid by another has been considered evidence, although not
necessarily conclusive evidence, of the alien's ability to care for himself. P.
348.

The mentioned case of the '70-year-old widow is Minuto v.
Reimer, 83 F2d 166, (C.A. 2, 1936). The subcommittee's conclusion,

in pertinent part was:
The subcommittee recommends that the clause excluding persnns likely to

become public charges should be retained in the law. Since the elements
constituting likelihood of becoming a public charge are varied, there should
be no attempt to define the term in the law, but rather to establish the
specific qualification that the determination of whether an alien falls into
that category rests within the discretion of the consular officers or the
Commissioner. P. 349.
In Section 212(a)(15) of the 1952 Act, Congress inserted the
words "in the opinion of (the consul or the Attorney General) with
the manifest intention of putting borderline adverse determinations beyond the reach of judicial review. Cf. Dolenz v. Shaugh-

nessy, 206 F.2d 392, (C.A. 2, 1953).

There is a paucity of interpretive precedent decisions in modern
times. The administrative authorities have adopted the view that,
while economic factors should be taken into account, the alien's
physical and mental condition, as it affects ability to earn a living,
is of major significance. Foreign Affairs Manual, Part HI, Vol. 9,
Note 1 to 22 CFR 42.91(a)(15); Matter of Martinez-Lopez, 10 I. & N.
Dec. 409, 421-423 (AG, 1964).
We have remarked that the deportation statute must be strictly
construed. The rule is otherwise as to exclusion. An unadmitted
alien has no constitutional right of entry into this country. Turner
588

Interim Decision #2263
v. Williams, 194 U.S. 279, 292 (1904); Knauff v. Shaughnessy, 338
U.S. 537 (1950); Shaughnessy v. Mezei, 345 U.S. 206 (1953); Kleindienst v. Mandel, 408 U.S. 753 (1972). Congress has been concerned
almost continuously since 1875 with the quality of prospective
entrants, and the pattern generally has been one of increasing
control. Kleindienst v. Mandel, supra, at p. 761. Contrary to their
attitude in deportation cases, the courts without exception have
sustained Congress' plenary power to make rules for the admission
of aliens and to exclude those who possess characteristics which
Congress has forbidden. Boutilier v. INS, 387 U.S. 118 (1967); The
Chinese Exclusion Case, 130 U.S. 581, 606 (1389); Eleindienst v.

Mandel, supra, at p. 766. With this in mind we consider that it
would be incorrect to interpret "public charge" in Section
212(a)(15) as narrowly as in the deportation section. Everything in

the statutes, the legislative comments and the decisions points to
one conclusion, that Congress intends that an applicant for a visa
be excluded who is without sufficient funds to support himself,
who has no one under any obligation to support him and who,
being older, has an increasing chance of becoming dependent,
disabled and sick. Cf. Minuto v. Reimer, supra.
Nor can there be any doubt that old age assistance is individualized public support to the needy, as distinguished from essentially

supplementary benefits, directed to the general welfare of the
public as a whole. 42 U.S.C. 306.
It is a well established fact that an applicant for adjustment of
status under Section 245 of the Act is in the same posture as to
though he were an applicant before an American consular officer
abroad seeking issuance of an immigrant visa for the purpose of
gaining admission to the United States as a lawfully permanent
resident.
In considering the factors discussed above, it becomes clear that

under the provisions of Section 241(a)(8) the determination of
deportability is made upon the basis of the alien having already
become a public charge; that such determination is predicated on
an event that has actually transpired, thus making demand for
reimbursement, and reimbursement, feasible elements. However
in Section 212(aX15) the determination of excludability is based
upon an opinion of whether the alien is likely to become a public

charge at some future time, a predication which necessarily
precludes the element of reimbursement. Therefore, in our opinion
any alien who is incapable of earning a livelihood, who does not
have sufficient funds in the United States for his support, and has
no person in the United States willing and able to assure that he
will not need public support is excludable as likely to become a
589

interim Decision #2263
public charge whether or not the public support which will be
available to him is reimbursable to the state.
It is our conclusion that an older alien, who lacks means of
supporting herself; who has no one responsible for her support and
who expects to be dependent for support on old age assistance is
ineligible for a visa under Section 212(a)(15) of the Act, as likely to
become a public charge, even though the state from which she will
receive old age assistance may not permit reimbursement.
In view of the above, it is determined that the record establishes
that the applicant is excludable under the provisions of Section
212(aX15). Accordingly, the District Director's decision denying the

application will be affirmed.
ORDER: It is ordered that the denial decision of the District
Director be affirmed.

590

